Citation Nr: 0525491	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  01-04 895	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Eligibility for vocational rehabilitation benefits under 
Chapter 31, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The veteran served on active duty from February 1977 to 
February 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
During the pendency of the veteran's appeal, his vocational 
rehabilitation folder was transferred to the RO in Honolulu, 
Hawaii.

The Board notes that the veteran submitted a request in June 
2005 asking that his vocational rehabilitation file be 
transferred to the RO in Houston, Texas.  The Board further 
notes that there is a vocational rehabilitation Counseling 
Record-Narrative Report, dated in June 2005, which reported 
that the veteran wished to claim a total disability 
evaluation based on individual unemployability (TDIU).  The 
veteran is advised that, as his claim for a TDIU rating 
involves disability compensation, he should submit his claim 
to the RO in Houston, Texas, in order to ensure timely 
processing of his claim.  

The Board also notes that the veteran testified at a Travel 
Board hearing in September 2002.  The transcript from that 
hearing was of record at the time of the December 2002 Board 
remand.  The transcript is no longer in the vocational 
rehabilitation folder.  The RO should ensure that the 
transcript is found and associated with the folder.


FINDINGS OF FACT

1.  The veteran was originally denied entitlement to 
eligibility for Chapter 31 vocational rehabilitation benefits 
in July 2000.  He perfected an appeal of the denial.

2.  The Board remanded the veteran's case for additional 
development in December 2002.

3.  The veteran was determined to be eligible for Chapter 31 
vocational rehabilitation benefits in June 2005.


CONCLUSION OF LAW

The veteran was granted the benefit sought on appeal by the 
RO.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.101 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran originally sought eligibility for vocational 
rehabilitation benefits under Chapter 31, United States Code, 
in July 1999.  His claim was denied in July 2000.  The 
veteran appealed the denial and his claim was certified on 
appeal to the Board.  The Board remanded the case for 
additional development in December 2002.

The case was remanded to the RO in Waco, Texas; however, the 
veteran's vocational and rehabilitation folder was 
transferred to the RO in Honolulu, Hawaii, during the 
pendency of the veteran's appeal.

The Honolulu RO wrote to him in January 2004 to notify him to 
attend an orientation session for his benefits.  The veteran 
did not report for the orientation session as he had 
relocated to San Antonio, Texas.  The RO again wrote to the 
veteran to inform him that his entitlement was suspended 
because he failed to report for the orientation in February 
2002.

The Honolulu RO next wrote to the veteran, at his address in 
Texas, and told him that they were ready to find him eligible 
for Chapter 31 benefits.  The letter informed the veteran 
that they would transfer his case to the Houston RO.

Finally, there is a Counseling Record-Narrative Report, VA 
Form 28-1902b, associated with the vocational rehabilitation 
folder.  It is dated in June 2005.  The form indicates that 
the veteran has been found to be eligible for the benefits 
sought.  

The Board notes that the Veterans Appeals Control Locator 
System (VACOLS) reflects an entry from the RO that the 
veteran's claim was granted in June 2005.  A printout of the 
screen indicating that action is in the vocational 
rehabilitation folder.

The principal functions of the Board are to make 
determinations of appellate jurisdiction, consider all 
applications on appeal properly before it, conduct hearings 
on appeal, evaluate the evidence of record, and enter 
decisions in writing on the questions presented on appeal.  
38 U.S.C.A. §§ 7104, 7107 (West 2002); 38 C.F.R. § 19.4 
(2004).

In this case, the veteran was seeking eligibility for 
vocational rehabilitation benefits under Chapter 31, United 
States Code.  The benefit was granted by the Honolulu RO in 
June 2005.  Accordingly, there is no case or controversy 
remaining before the Board, as contemplated by 38 U.S.C.A. §§ 
7104, 7107 and 38 C.F.R. § 19.4.  Consequently, there is no 
issue over which the Board has jurisdiction.  Id.  In light 
of that finding, the case must be dismissed.  (Although there 
appears to remain a question of whether the veteran will 
avail himself of the benefit, the eligibility question that 
was before the Board has been resolved.)


ORDER

The case is dismissed.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


